 In theMatter of SOUTHEASTERN TELEPHONE COMPANY, EMPLOYERandINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, AFL, PETI-TIONERICase No. 1010-.]? -1791.Decided August 14,1946Mr. John C. Ansley,of Tallahassee,Fla., for the Employer.Mr. L. L. DickandMisses Julia 0. ParkerandEthel B. White,ofAtlanta, Ga., andMr. George L. Sands,of Tallahassee, Fla., for thePetitioner.Mr. Conrad A. Wickam, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Talla-hassee, Florida, on May 23 and 24, 1946, before John W. Coddaire, Jr.,Trial Examiner:The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.The Employer's motion to dismiss the petition on the ground thatthe Board lacks jurisdiction in the absence of proof that the Petitionerhas a substantail interest among the employees of the Employer ishereby denied.'Upon the entire record in the case, the National- Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSoutheastern Telephone Company is a Florida corporation havingitsmain office at 218 Park Avenue, Tallahassee, Florida. It is an affil-iate ofthe American Utility Service Corporation, a holding companyand aDelaware corporation, with headquarters in Chicago, Illinois.2'Matter ofO. D. JenningscECompany,68 N L. R. B. 516.3On May 1, 1946,the CentralTelephoneCompany purchased the majority of stock inAmerican Utility ServiceCorporation.However, itappears that the impending change incorporatestructurewill not affectthe personnel of the Employer.Meanwhile,the Em-ployer continuesto operateunder the jurisdiction of the original parent corporation untilsuch time as the Central Telephone Company can take over on an operative basis.70 N. L.R. B., No. 24 SOUTHEASTERN TELEPIIIONECOMPANY5The Employer is engaged in the business of furnishing telephone facili-ties to customers located in the States of Florida and Georgia. In theState of Florida it operates exchanges in Tallahassee, Bonifay, Crest-view,Monticello,Madison, Valparaiso, De Funiak Springs, FortWalton, Greenville, and Shalimar. In the State of Georgia its ex-changes are in Alapaha, Abbeville, Adel, Ashburn, Fitzgerald, Mar-shallville,Metter,Montezuma,Mount Vernon, Nashville, Ocilla,Oglethorpe, Perry, Quitman, Unadilla, and McRae.The Employerhandles both local and toll calls, and services approximately 12,154stations in the area serviced by the above exchanges.Local and tollbusiness originates at all of these exchanges.The great majority ofthe toll business is passed to the Southern Bell Telephone Company,even for transmission between points owned by the Employer.The plant facilities of the Employer are valued in excess of$1,000,000.For the year 1945 it purchased operational materials inthe approximate amount of $75,000.The large percentage of thismaterial came from'Atlanta, Georgia, for the facilities and exchangeslocated in Georgia, and from Jacksonville, Florida, for those locatedin Florida, although it originated from manufacturers located in otherStates.It is impossible to make a local or long distance telephone call withinthe areas of the exchanges serviced by the Employer except throughthe facilities it provides.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.IT. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitionerseeks a unit of all employeesof theEmployer exceptfor those having supervisorystatus.Although initially the Em-ployer apparently urged theestablishment of two separate units ofplant andtraffic employeesas appropriate,it now appears to be in 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccord with the Petitioner as to the appropriateness of a unit em-bracing employees of all its departments., It does, however, differwith the Petitioner concerning the inclusion of certain categories ofemployees which are discussed below.The Employer is headed by the vice president and general manager,under whom are its Georgia division manager and its three maindivisions, the traffic, plant, and commercial departments, each headedby a general manager.The traffic department is charged with theoperation of the Employer's facilities, the plant department with theconstruction and maintenance of these facilities, and the commercialdepartment with the Employer's administrative functions. In addi-tion to its manually operated exchanges, the Employer operates a fewautomatic exchanges which, except as,hereinafter noted, normally re-quire no employees other than those required for maintenance, as wellas several agency exchanges operated under contract by the contractingagents.The parties agree that the cashier, information operator, andplant personnel at the Quitman, Georgia, automatic exchange shouldbe included.They are also agreed on the exclusion from the unit ofthe vice president and general manager, the Georgia division manager,the three department managers, the traffic district supervisor, the twoplant superintendents, the plant engineer, the purchasing agent, theauditor of receipts, the commercial supervisor, the commercial repre-sentative for Georgia and Florida, the chief operator and assistantchief operator at Tallahassee, Florida, and at Fitzgerald, Georgia, andthe wire chief at Tallahassee, Florida, all of whom concededly occupysupervisory positions.In addition, there is agreement on the exclusion of the confidentialsecretaries to the vice president and general manager and the Georgiadivisionmanager, as well as the operating agents of the agencyexchanges.We find the afore-mentioned inclusions and exclusions tobe appropriate.In the following categories, the Petitioner seeks inclusion and theEmployer seeks exclusion.Confidential SecretariesAlthough there is agreement as to the exclusion of the confidentialsecretaries to the vice president and general manager and the Georgiadivision manager, the Petitioner would include in the unit the secre-taries of each of the department heads and the plant engineer, whilethe Employer argues for their exclusion.8 SeeMatter of WestCoastTelephone Company,66N. L. R. B. 1073,Matter ofIllinotsConsolidated Telephone Company,61 N. L. R. B.447;Matter of The Lorain TelephoneCompany,58 N. L. R. B 478. SOUTHEASTERN TELEPHONE COMPANY7Each of the department heads exercises authority over his depart-ment in matters of personnel involving changes in status.Personnelrecords relating to these matters, as well as information relating tolabor relations policies, are kept by him and are available to his con-fidential secretary.All department heads collaborate, together withthe vice president and general manager, in the formulation of laborrelations policies.Under these circumstances, we are of the opinionthat the secretaries of the three department heads function in a con-fidential capacity.Inasmuch as the duties of the plant engineer's,secretary are interchangeable with those of the general plant manager'ssecretary, it appears that she too occupies a similar status.We shall,therefore, exclude all of the above-mentioned secretaries from theunit.4Traffic DepartmentChief Operators :With the exception of the chief operators in Talla-hassee and Fitzgerald, whom the parties have agreed to exclude, thePetitioner would include all the chief operators in the smaller ex-changes on the grounds that they are merely acting in the capacity ofoperators-in-charge, and possess no supervisory authority within thecustomary meaning of the term.The chief operator of any of the Employer's exchanges is chargedwith the operation of that exchange and is under the direct super-vision of either the traffic manager or district supervisor.Employeesunder her may vary in number from three-to seven, depending uponthe exchange.Although she works on the board part time, performsclerical duties, and receives hourly pay, a chief operator secures andtrains a sufficient operating force for her particfilar office, and has thepower to hire and discharge. It is clear that these employees aresupervisory.We shall therefore exclude them.5Supervisors :There are six supervisors in the Tallahassee office underthe supervision of the chief operator.Each is charged with the man-agement of one section of the switchboard and has attendant dutiessuch as maintaining order and insuring that the operators on that sec-tion handle their traffic correctly.A supervisor customarily wears aheadset and handles complaints or information that an operator cannotanswer.A supervisor has the authority to release an operator fromthe board for short periods and even to grant days off where this willnot interfere with normal working schedules. It is apparent, how-'Cf.Matter of Wisconsin Telephone Company,65 N. L. R. B. 368(district trafficclerks) ;Matter of Mountain States Power Company,Kalispell Division,62 N. L. it. B.119 (secretary to division manager).'Matter of Mountain States Power Company, Kalispell Division,62 N.L.R. B. 119(operators-in-charge) ;Matter of Illinois Consolidated Telephone Company,61 N. L. it. B.447 (chief operators in small exchanges) ;Matter of MiddleStatesUtilities Company ofIowa,58 N. L. it. B. 482. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDever, that the latter authority is usually exercised only in the absenceof the chief and assistant chief operators, who are the persons normallyapproached on such problems.The authority of a supervisor to dis-cipline is limited to situations of glaring mishandling of the board byan operator, in which case the supervisor would order the operatorfrom the board and report the matter to the chief operator, who wouldinvestigate the charge before acting upon it.Hiring of operators isdone by the chief or assistant chief operators.Supervisors are paidon the same scale as operators, but receive premiums as supervisorsbased upon their length of service amounting to $2 or $3 per week.We are of the opinion that'the supervisors do not possess effectiveauthority in matters involving changes of status; that their positionsare concerned essentially with the efficient routine handling of theboard by the operators and' their duties primarily those of workingleaders rather than of supervisors.We shall, therefore, include themin the unit.6Plant DepartmentEquipment Engineer:This employee is charged with the installa-tion and maintenance of all of the Employer's inside equipment.Hehas under his supervision all of the "inside" personnel of the plantdepartment, including, normally, the Employer's two wire chiefs atTallahassee and Fitzgerald.Although he spends 50 percent of histime in,actual installation work, this is presently necessitated by theshortage of qualified personnel available to perform the required work.He is also responsible for drawing up plans for installation and forthe detailed determination of all installation equipment that is pur-chased by the Employer.Although the plant manager normallydoes the hiring of employees in this department, the equipment engi-neer possesses the authority to hire and discharge, and has actuallyrejected three out of four recent applications for positions.He is paida salary which is substantially higher than the employees under hissupervision, most of them being paid on an hourly basis.We findthe equipment engineer to be,a supervisory employee and shall excludehim from the unit.Wire Chiefs:Of the Employer's two wire chiefs, the Petitionerwould include the one at Fitzgerald, Georgia, although it has agreedto exclude the one at Tallahassee, Florida, as supervisory.Althoughthe wire chief at Fitzgerald, due to comparative inexperience, is pres-ently under the direct supervision of the Georgia division managerMatter of Illinois Consolidated Telephone Company,61 N I. R Ti 447 CfMatter ofMountain States Power Company, Kalispell Division,62 N. L. R B 119,andMatter ofThe Lorain Telephone Company,68 N. L R. B. 478, where supervisors were excludedbecause they assumed the duties and authority of the chief operators in the latters'absence. SOUTHEASTERNTELEPHONECOMPANY9and the Georgia plant superintendent, he is charged with all the re-sponsibilities of a wire chief, including the maintenance of the switch-board, the batteries, the charging and ringing equipment,the assign-ment of numbers and lines, and the assignment of orderstomain-tenance men and installers operating out of Fitzgerald,concerningthe maintenance and installation of equipment.He has, presently,four men under his supervision.Although, because of his lack ofexperience, his authority is somewhat restricted as to hiring and dis-charging, his word is given weight in such matters.He is paid on asalary basis; his earnings are 15 percent more than those of two of themen, under him, but about equal in amount to those of the other twomen under his supervision, who are old and experienced personnel inthe employ of the Employer.We find that his status is supervisoryand we shall exclude him, from the unit.7Construction Foremen:Normally the plant departmentcarriesfour construction foremen, although presently none of these positionsare occupied due to a shortage of qualified personnel. It is expected,however, that they will be filled as soon as such personnel become avail-able.The duties of the position include the supervision of a construc-tion crew of from four to six linemen and helpers in the constructionof lines, cables, and other outside operating facilities.Temporarily,senior linemen are in charge of these construction crews and workalong with them.Normally the foremen engage in little actual con-struction work themselves.They are paid a salary which runs from15 to 20 percent higher than the men under them, and theypossessthe authority to hire and discharge.We find them to be supervisoryemployees and shall exclude them from the units but this exclusiondoes not apply to the senior linemen who are temporarily in chargeof the construction crews.Chief Draftsman:This employee works under thesupervision ofthe plant engineer.Her duties are to draft and maintain a propertymap record of the Employer's entire system and to prepare all prints,graphs, and charts relating to construction projects of the Employer.The position is salaried and requires a degree as a draftsman froma qualified school, as well as a working knowledge of all symbols andcodes employed in the telephone industry.Although she is consideredto be the head of a subdepartment, the chief draftsman is presentlythe only one employed therein. It is anticipated, however, that,as soon asa break in material shortages enables the Employer to em-bark upon its planned construction program, tracers will be requirediMatter ofIllinois Consolidated Telephone Company,GlN L. R B. 447.B Id.at 452.Of.Middle States Utilities Company of Iowa,58 N. L. R. B. 482 (con-struction foremen includedwhere theypossessedno authorityto change the status ofemployees under them). 10DECISIONSOF NATIONALLABOR RELATIONS BOARDin this department, and will come under the direct supervision of thechief draftsman, who will have direct authority to hire and dischargesuch personnel.Despite the fact that no personnel are presently un-der her supervision, it is patent that the chief draftsman's position issupervisory.We shall, therefore, exclude her from the unit.Commercial DepartmentSupervisor of Billing:This employee is in the revenue accountingoffice and is under the direct supervision of the auditor of receipts.There are seven or eight girls in this office whose duties include theoperation of billing machines, addressographs, the handling of ordersfor new installations, and cash posting.The supervisor of billing is incharge of toll and revenue billing, the handling of mail and cashreceipts from the'field, and the distribution of work among the girlsin the office.Principally, however, her job is to keep a check on thesegirls to insure that they perform their work properly and do not over-stay their rest periods.She warns girls of time violations and, whereflagrant, reports them to either the auditor of receipts or the com-mercial manager. It-is customary for either of the two latter officialsto perform the function of hiring and discharging.Although in oneinstance a girl was hired solely on the supervisor's recommendation, itappears that recommendations for discharge made by her are subjectto investigation.We are of the opinion that she does not possesssupervisory authority within our. customary meaning of the phrase,but acts essentially in the capacity of a monitor.We shall include herin the unit.Pay-Roll Clerk:This employee assembles the pay roll, placing em-ployees in the proper classifications, and makes out the pay checks.The work is purely clerical and necessitates no resort to confidentialfiles.Currently, however, this position is being filled by the coin-mercial manager's confidential secretary whom we have previouslyexcluded as a confidential employee.We shall include the position ofpay-roll clerk in the unit, but this inclusion shall not apply to theconfidential secretary who is temporarily performing the job.Automatic Exchange Cashiers:The Employer employs a full-time-cashier at its automatic exchange in Quitman, Georgia, and a part-time cashier at each of such exchanges in Adel, Georgia, and Bonifay,Florida.Although it is agreed that the full-time cashier be included,the parties are in dispute on the part-time cashiers. It appears thatthe latter act purely in the capacity of collection agents to collect theEmployer's telephone bills from the customers of these, exchanges.They were formerly chief operators at these exchanges when theywere manually operated.The cashier at Adel, which is the larger ofthe two exchanges, is provided with an office, but works on her own SOUTHEASTERN TELEPHONE COMPANY11time, spending an estimated maximum of 10 days per month on com-pany work, for which she 'receives a flat monthly sum of $60. Thecashier at Adel performs similar duties at a grocery store in whichshe works, and is paid a monthly sum of $35 for her work.We areof the opinion that the part-time cashiers operate in a different spherefrom the Employer's regular employees and lack a community of in-terest with them.We find that it would be inappropriate, under theparticular circumstances of this case, to include them in the unit.Weshall therefore exclude them.Agency ExchangesThe Employer maintains a number of exchanges which are operatedby contract arrived at thiough informal but written negotiations be-tween it and the operating agents, whom, as previously indicated, theparties have agreed to exclude.A specific sum is allocated to eachexchange for its operation.The agents may at their discretion op-erate the exchanges wholly by themselves or hire employees to assistthem, although no additional funds are provided by the Employer forsuch employees.Where additional employees are hired, however,the agent sends their names to the Employer which in turn maintainssocial security records for them and sends them pay checks in theamount specified by the agent, such amount thereupon being deductedfrom the monthly sum paid by the Employer to the agent. Althoughthe Employer maintains all equipment, it does not appear to exerciseany control over employment conditions, either as to number orchanges in status of agency employees.Under such conditions weshall exclude the employees of the agency exchanges from the unit.We find that all employees of the Employer at its various exchangesin the States of Georgia and Florida, including the supervisors in theTallahassee,office, the supervisor of billing, the pay-roll clerk, and thecashier, information operator and plant personnel at the Quitman,Georgia, automatic exchange, but excluding the vice president andgeneral manager, the Georgia division manager, the traffic, plant andcommercial managers, the traffic district supervisor, the plant superin-tendents, the plant engineer, the purchasing agent, the auditor of re-ceipts, the commercial supervisor, the commercial representative forGeorgia and Florida, all confidential secretaries,9 chief operators, as-sistant chief operators, wire chiefs, construction foremen, and em-ployees of agency exchanges, the part-time cashiers at the automaticexchanges in Bonifay, Florida, and Adel, Georgia, the equipmentengineer, the chief draftsman, and all or any other supervisory em-eThese specifically are the confidential secretaries to the vice president and generalmanager, the Georgia division manager, the three departmentmanagers,and the plantengineer. 12DECISIONSOF NATIONALLABOR RELATIONS BOARDployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Southeastern Telephone Company,Tallahassee, Florida, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III,Sections 10 and 11, of National Labor Relations Board Rules andRegulations-Series 3, -as amended, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe 'pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by International Brotherhood ofElectricalWorkers, AFL, for the purposes of collective bargaining.i